Citation Nr: 1311943	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  11-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck and/or upper spine disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a lower leg and foot disorder, to include peripheral vascular disease.

5.  Entitlement to service connection for residuals of broken toes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team).  Jurisdiction has been retained by the RO located in Montgomery, Alabama.

In August 2012, these matters were remanded by the Board for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from May 1955 to May 1958.  He claims that he has neck and/or upper spine, low back, bilateral knee, lower leg and foot (to include peripheral vascular disease), and residuals of the broken toes disabilities as a result of his active service.

Specifically, the Veteran asserts that all of these disabilities are the result of injuries sustained in service due to a 55 gallon drum of heating oil falling off the back of a truck and rolling over him from head to toe.  See, e.g., Statements, October 2012 and February 2013.

In its August 2012 remand, the Board noted that the Veteran had identified treatment by Drs. S., P., Wo., M., H., Wh., R., and G, and directed that the RO provide the Veteran with an opportunity to identify any outstanding treatment records relating to his claim, VA and non-VA, and to provide any necessary Forms 21-4142.  The Board also noted that the Veteran reported that he had received treatment in the 1990s at the Tuskegee and Montgomery VA medical centers (VAMCs), and that he had been treated at the Birmingham VAMC but no dates were provided by him, and the Board directed that the RO ask the Veteran to identify when he was treated at each of these VAMCs.  

Pursuant to the Board's remand directives, in August 2012 and December 2012, the RO sent the requisite letters to the Veteran.  On a September 2012 Form 21-4142, the Veteran reported that several of the doctors listed in the Board's remand were either deceased or retired, except that he would personally submit records from Dr. Wh., which he later submitted dated from February 2006 through August 2011.  He also explained that Dr. S. was with the East Alabama Medical Center (a private facility) in Opelika, Alabama (although no dates were provided).  While the Board acknowledges that the Veteran submitted some records from East Alabama Medical Center, they do not include any from Dr. S.  Therefore, the Board finds that a remand is necessary so that the RO may request copies of these private treatment records from Dr. S. at the East Alabama Medical Center identified by the Veteran; to that end, a request should be sent to him to clarify his approximate dates of treatment and to send an updated Form 21-4142.

Also on the September 2012 Form 21-4142, the Veteran identified outstanding private treatment records from Dr. J.C. at the Medical Arts Center, noting that he was presently his primary care doctor; the Board acknowledges that the RO made two requests for these records in December 2012, and followed up twice with the Veteran that same month.  Later in December 2012, a negative response was received from the Medical Arts Center (noting they had no records concerning the Veteran).

In a separate statement dated August 2012, the Veteran explained that he was treated at the Tuskegee and Birmingham VAMCs from 2000 to present, and in that regard, the Board acknowledges VA treatment records already in the claims file from the Tuskegee VAMC dated from 2000 to 2012, and from the Birmingham VAMC dated from 2008 to 2010.  The Veteran subsequently submitted a copy of a notice from the Birmingham VAMC regarding a July 2009 vascular appointment, and he wrote a notation thereon clarifying that this was the approximate date that he was treated at the Birmingham location.  He also submitted a copy of another notice of a vascular appointment at the Birmingham VAMC for August 2010.  The Board notes, however, that the VA treatment records from the Birmingham VAMC do not include any record of any July 2009 vascular appointment.  Therefore, the Board finds that a remand is necessary to obtain any outstanding treatment records from the Birmingham VAMC relating to a July 2009 vascular lab appointment or follow-up.

The Veteran also attached to his August 2012 statement copies of various treatment records from the Montgomery VAMC, and from Drs. H., Wh., R., and N. (the last of which had not previously been identified by him).  

Since the Veteran also receives care through VA, obtain any additional treatment records dating from June 21, 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

The Board also remanded the Veteran's claims so that he could be provided with VA examinations.  Pursuant to the Board's remand directives, the Veteran was provided with VA examinations in September 2012.  The Board acknowledges that the Veteran has asserted that the VA examiner did not review the claims file, although the Board notes that the examiner clearly did in fact review the file, as such review was noted in the VA examination reports (and it is entirely possible that such review did not occur in the presence of the Veteran, hence the misunderstanding).  In any event, the Board also acknowledges that the Veteran's representative asserts that the VA examinations contain inadequate rationale, which the Board concedes.  Each of the September 2012 VA examination reports for the Veterans' claims contains the same rationale, as follows:  "there is no evidence in the c-file to support the Veteran's claim."  In addition, the VA examiner did not address whether the Veteran has peripheral vascular disease that is related to service.  Therefore, the Board finds that a remand is necessary to obtain new VA medical opinions to clarify whether all of the Veteran's claimed disabilities are related to service, to include a thorough rationale, and to specifically address whether the Veteran has peripheral vascular disease.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of any outstanding private treatment records relating to the Veteran's claims from Dr. Shannon at the East Alabama Medical Center in Opelika, Alabama; to that end, ask the Veteran to submit an updated Form 21-4142, and to identify the dates of treatment.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain copies of any outstanding VA treatment records as follows:

a.  from the Birmingham, Alabama VAMC relating to a July 2009 vascular appointment (including any testing or other clinical records leading up to the appointment, as it appears to be a follow-up).  If there is no such record, this should be specifically noted in the claims file.

b.  VA treatment records dating from June 21, 2012.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After all of the above development in paragraphs (1) and (2) has been completed, obtain VA medical opinions form a new VA examiner who did not prepare the September 2012 VA examination reports to clarify whether the Veteran has a) neck and/or upper spine, b) low back, c) bilateral knee, d) lower leg and foot, to include peripheral vascular disease, and e) residuals of broken toes disabilities that are related to service.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.

[NOTE]:  The Veteran's service treatment records are fire-related.  At the same time, the Board finds the Veteran's reported history of a 55 gallon drum rolling over his body to be credible.

[NOTE]:  Please be sure to address whether the Veteran has peripheral vascular disease that is related to service.  If the recent VA vascular laboratory records are not sufficient to form a VA medical opinion, schedule the Veteran for a new VA examination regarding this claimed disability.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Then, readjudicate the matter(s) on appeal.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


